Citation Nr: 9912431	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a contusion with rupture of muscle group XI, right calf.

2.  Entitlement to service connection for a right knee 
disability as secondary to the veteran's service connected 
right calf disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that the 10 percent evaluation for his 
service connected right calf disability is inadequate to 
reflect its true level of severity.  He argues that this 
disability has become increasingly painful, and makes it more 
difficult to walk his mail route.  Furthermore, he contends 
that his disability has affected his gait, and he believes 
that this has led to the development of a right knee 
disability.  

The function of muscle group XI includes propulsion and 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  The veteran 
was afforded a VA examination of his right calf disability in 
December 1997.  

However, this examination did not include the range of 
motions for the veteran's right knee or right ankle.  
Furthermore, while the examiner noted pain and early fatigue 
of the right calf, the functional limitation due to these 
factors was not described.  

The December 1997 examiner also noted that the veteran's 
right calf pain radiated into the right knee.  He stated that 
the veteran had developed pain in the right knee as a result 
of trying to compensate for the right calf pain.  However, 
the right knee was not examined, and there was no diagnosis 
or opinion as to whether there is a current right knee 
disability that can be attributed to the veteran's service 
connected right calf disability.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations.  In view of the findings of the December 1997 
VA examination, the Board believes that an additional 
examination would be useful in reaching a decision in this 
case.  Therefore, to ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for all post service 
right lower extremity symptomatology.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 



2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist to determine 
the current nature and severity of his 
service-connected right calf disability, 
and to determine the etiology of his 
claimed right knee disability.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  The range of motion 
of the right knee and the right ankle 
should be noted in degrees.  

The examiner should comment on the 
functional limitations, if any, caused by 
the veteran's right calf disability.  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the right calf disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the right calf disability, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the right calf disability.  The presence 
or absence of weakness, incoordination, 
and excess fatigability should also be 
noted, and any additional functional 
limitation as a result of these factors 
should be described.  





If the veteran is found to have a current 
right knee disability, is it at least as 
likely as not that this disability 
developed as a result of his service 
connected right calf disability?  If a 
right knee disability is found to have 
developed independently of the service 
connected right calf disability, has it 
been aggravated by the right calf 
disability?  If so, the examiner must 
address the following medical issues: (1) 
The baseline manifestations which are due 
to the effects of any right knee 
disorder(s) determined to be present; (2) 
The increased manifestations which, in 
the examiner's opinion, are proximately 
due to the service-connected right calf 
disability, based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any right 
knee disorder(s) found present are due to 
the service-connected right calf 
disability.  Any opinions expressed must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).



4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service conection for a right knee 
disability as secondary to the service-
connected right calf disability with 
application of 38 C.F.R. § 3.310(a) 
(1998) and Allen v. Brown, 7 Vet. 
App. 439 (1995); and an increased 
evaluation for contusion with rupture of 
muscle group XI, right calf.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


